IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KRISTA F. WYSS, n/k/a                NOT FINAL UNTIL TIME EXPIRES TO
KRISTA F. NORTON,                    FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4024
v.

JACOB S. WYSS,

      Appellee.

_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Duval County.
Elizabeth Senterfitt, Judge.

William M. Blume and Caleb D. Rowland of Blume and Rowland, PLLC,
Jacksonville, for Appellant.

Shelley L. Thibodeau of Stone Lockett, P.A., Jacksonville Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.